
	
		I
		111th CONGRESS
		1st Session
		H. R. 4026
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2009
			Mr. Space introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the withholding of United States
		  assistance to a foreign country in an amount equal to 110 percent of the total
		  amount of costs incurred by United States hospitals and other medical
		  facilities for the long-term care of aliens unlawfully present in the United
		  States from that country during the preceding fiscal year, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing All Your Bucks from Aiding non-Citizens is Key Act or
			 PAYBACK Act.
		2.Withholding of foreign
			 assistance to certain foreign countries
			(a)In
			 generalSubject to subsection
			 (c), of the funds appropriated under titles III through VI by an Act making
			 appropriations for the Department of State, foreign operations, and related
			 programs that are made available for assistance for a foreign country for a
			 fiscal year, an amount equal to 110 percent of the total amount of costs
			 incurred by United States hospitals and other medical facilities for the
			 long-term care of aliens unlawfully present in the United States from that
			 country during the preceding fiscal year shall be withheld from obligation for
			 assistance for the central government of such country until the President
			 submits a certification to Congress stating that such costs are fully
			 paid.
			(b)Availability of
			 fundsNotwithstanding any other provision of law, funds withheld
			 from obligation pursuant to subsection (a) may be made available to the head of
			 U.S. Customs and Border Protection to be used for the protection of the border
			 and prevention of illegal immigration.
			(c)LimitationSubsection
			 (a) shall not include amounts that have been withheld under any other provision
			 of law.
			(d)WaiverThe
			 President may waive the requirements set forth in subsection (a) with respect
			 to a particular country if the President determines that it is in the national
			 interests of the United States to do so.
			(e)Sense of
			 CongressIt is the sense of
			 Congress that with respect to a foreign country for which the United
			 States—
				(1)does not provide
			 assistance under the provisions of law described in subsection (a) for a fiscal
			 year, and
				(2)owes amounts as a
			 result of loans, credits, or other financial obligations for the fiscal year,
				the
			 President should seek to obtain from that country a reduction in such United
			 States debt in an amount equal to 110 percent of the total amount of costs
			 incurred by United States hospitals and other medical facilities for the
			 long-term care of aliens unlawfully present in the United States from that
			 country during the preceding fiscal year.(f)Rule of
			 constructionNothing in this Act shall be construed to change any
			 provision of law in effect on the date of the enactment of this Act regarding
			 the long-term care of individuals lawfully present in the United States.
			
